Citation Nr: 0000029	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for chronic renal 
failure, status-post kidney transplant, currently 
evaluated as 60 percent disabling.

2. Entitlement to service connection for diabetes mellitus as 
secondary to the service-connected disability of chronic 
renal failure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from January 1971 to 
December 1971.

The appellant's claim of entitlement to an increased 
evaluation for chronic renal failure was last before the 
Board of Veterans Appeals (Board) in March 1999, following a 
May 1998 remand from the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals and hereafter "Court").  In its action, 
the Court remanded the issue of entitlement to an increased 
evaluation for chronic renal failure and the issue of 
entitlement to restoration of a 100 percent disability 
evaluation for chronic renal failure.  

Upon its March 1999 review, the Board remanded the increased 
disability evaluation claim and denied the appellant's claim 
for restoration of a 100 percent disability evaluation for 
chronic renal failure.  The development and review having 
been undertaken as was directed in the Board's March 1999 
remand, the appellant's increased evaluation claim has been 
returned to the Board and is ready for appellate review.   

By rating decision dated in July 1998, the appellant's claim 
of entitlement to service connection for diabetes mellitus as 
secondary to the service-connected chronic renal failure 
disability was denied.  The appellant filed a timely Notice 
of Disagreement as to the denial, and following appropriate 
development, the claim was forwarded to  the Board for 
appellate review.  

In his August 1998 substantive appeal, the appellant 
expressed a desire to present testimony before a Board 
hearing in Washington, D.C.  He reiterated this intention in 
correspondence received in May 1999.  The record reflects 
that by correspondence dated July 2, 1999, the appellant was 
apprised that a hearing before a member of the Board had been 
scheduled for September 13, 1999.  He was further advised 
that absent the receipt of a timely request for postponement, 
his failure to appear would result in the claim being 
processed as though his request for the scheduled hearing had 
been withdrawn.  The record reflects that the appellant did 
not report for the scheduled hearing, and he did not timely 
request a postponement.  The Board will therefore proceed to 
review the issues on appeal.  See 38 C.F.R. § 20.702(d) 
(1999). 


FINDINGS OF FACT

1. The appellant is not required to undergo regular dialysis.  

2. The appellant's disorder is characterized by lethargy, 
weakness, and limitation of exertion resulting in 
generalized poor health.

3. Competent opinion has not been obtained suggesting a 
linkage between diabetes mellitus and the appellant's 
service-connected chronic renal failure.  


CONCLUSIONS OF LAW

1. The disability picture resulting from chronic renal 
failure, status-post kidney transplant, approximates the 
criteria for the assignment of an 80 percent rating.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.115a, 4.115b, Diagnostic Code 7531 (1999).

2. The appellant's claim of entitlement to secondary service 
connection for diabetes mellitus is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that an increased rating is warranted 
for his service-connected renal failure.  He argues  that he 
is on a strict diet, and that he easily becomes tired.  He 
also argues that he has difficulty walking, weakness in his 
legs and arms, and swelling of the ankles and legs.  He 
reports that he experiences pain when he urinates, and that 
he must urinate several times at night.  As to his claim of 
entitlement to service connection for diabetes mellitus 
secondary to renal failure, the appellant argues that 
diabetes mellitus was incurred as the result of medication 
prescribed for his chronic renal failure.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, the Board will review each of the 
appellant's claims separately.

Entitlement to an increased evaluation for chronic renal 
failure,
status-post kidney transplant

Factual background

The record reflects that the appellant was hospitalized at 
the Department of Veterans Affairs Medical Center (VAMC) in 
St. Louis, Missouri from January to February 1989. A renal 
scan showed evidence of chronic renal disease. The diagnosis 
was chronic renal insufficiency.  The appellant was 
hospitalized in a private facility in April 1992. A kidney 
transplant was performed.  

The appellant underwent a VA urinary tract physical 
examination in October 1992.   
He reported having stomach aches, periodic nausea and 
constipation.  He stated that his hands would sometimes 
become numb.  He reported that he was short of breath and 
that he was not able to walk long distances.  Laboratory 
tests showed that blood urea nitrogen was 21 mg/dl, with a 
reference range from 10 mg/dl to 20 mg/dl, and creatinine was 
1.7 mg/dl, with a reference range of 0.6 mg/dl to 1.4 mg/dl. 
A urinalysis showed a trace of protein, but was negative for 
blood. There were no casts. The diagnosis was status post 
renal transplant.

Additional laboratory studies in May 1993 disclosed that 
blood urea nitrogen was 14 mg/dl and creatinine was 1.5 
mg/dl.

A VA nephrologic examination was conducted in July 1994. The 
appellant reported that he had discomfort over the right 
iliac area. The appellant was not undergoing dialysis, but 
was taking medication. The appellant was noted to have a 
"mild coating" on the tongue. The results of blood tests 
from September 1993 to July 1994 were reported. Blood urea 
nitrogen ranged from 12 mg/dl to 19 mg/dl. Creatinine ranged 
from 1.1 mg/dl to 1.7 mg/dl. It was noted that the most 
recent tests in May and July 1994 were 1.1 mg/dl, within 
normal limits. The impression following a renal ultrasound 
was chronic renal disease, with two cysts in the left kidney. 
The diagnosis was status post kidney transplant.

At a November 1995 hearing before a hearing officer at the 
RO, the appellant testified in substance that since his 
kidney transplant, he was placed on a strict diet.  He stated 
that after the surgery, he had lost weight, but that he was 
then "picking up too much weight."  He stated that he had 
difficulty walking and breathing and that he "picked up an 
allergy" and that he had cramps.  He stated that both of his 
ankles and legs would swell.  He stated that the swelling in 
his legs was mostly constant.  The appellant added that he 
experienced weakness and that he would sleep often.  The 
appellant stated that he had pain in the side where he 
underwent the transplant, when he twisted his trunk.  He 
denied having fevers or blood in his urine.    

In an April 1997 VA treatment note, the appellant was found 
to be without edema or tenderness.  In June 1997, a physical 
examination of systems was noted to be "unremarkable."  In 
September 1997 and March 1998, no edema was noted upon 
examination of the appellant's extremities.  

Analysis

The law provides that determinations as to increased 
disability are made through the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The appellant has averred that the symptoms 
of his service-connected disability have increased.  The 
Board thus concludes that the appellant has presented a well- 
grounded claim for an increased rating for his service-
connected disorder.

The degree of impairment  resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999); see 
Grantham v. Brown, 8 Vet. App. 228, 235 (1995); Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994). 

Pursuant to 38 C.F.R. § 4.115b., Diagnostic Code 7531, the 
residuals of a kidney transplant are to be evaluated as 100 
percent disabling following transplant surgery, and 
thereafter as renal dysfunction under 38 C.F.R. § 4.115a.  A 
30 percent minimum evaluation is mandated.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7531.  

Currently evaluated as 60 percent disabling under 38 C.F.R. § 
4.115a, the appellant's renal disorder is assessed as 
encompassing symptoms contemplating constant albuminuria with 
some edema; or, definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  

In order for an 80 percent rating to be appropriately 
assigned, the disability picture would need to approximate a 
showing of persistent edema and albuminuria with blood urea 
nitrogen of from 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

The Board notes that the diagnostic testing afforded to the 
appellant throughout the pendency of this appeal does not 
reveal that he has manifested blood urea nitrogen levels or 
creatinine levels that are requisite to the assignment of an 
80 percent disability rating.  However, the record 
demonstrates that the appellant has consistently complained 
of generalized body weakness, limitation of exertion, and has 
been noted to be somnolent on repeated occasions when 
examined by VA medical professionals.  

Apart from the disorder at issue, the record reflects that 
service connection is in effect for coronary artery disease, 
evaluated as 100 percent disabling; peripheral neuropathy of 
the left upper extremity, evaluated as 20 percent disabling; 
and lumbosacral strain, evaluated as zero percent disabling.  
In addition, evidence contained in the appellant's VA claims 
folder reveals that he has a vision disorder, and that the 
appellant has been diagnosed to have paranoid schizophrenia 
and a character and behavior disorder.  

The Board in this case has carefully weighed the evidence of 
record and the appellant's contentions and testimony.  Having 
done so, the Board finds that a state of relative equipoise 
has been reached in this case, and the benefit of the doubt 
rule will therefore be applied.   See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).

It may be possible that the appellant's other service-
connected and non-service-connected disorders may contribute 
to the appellant's overall lack of health within the criteria 
as are requisite for the assignment of an 80 percent rating.  
However, it is now well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion, and the Board is of the opinion that further medical 
inquiry would not substantially add to this inquiry.  Allday 
v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board has therefore assumed that all 
symptoms are due to the service connected renal failure 
disorder.  

Accordingly, applying the benefit of the doubt rule to this 
matter, the Board assigns an 80 percent disability rating for 
the service-connection renal dysfunction, based upon the 
Board's view that the appellant's disorder is characterized 
by lethargy, weakness, and limitation of exertion.

The assignment of a 100 percent is not warranted.  In order 
for a 100 percent rating to be appropriately assigned, the 
disability picture would need to approximate a showing of a 
requirement for regular dialysis; or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, blood urea nitrogen of more than 
80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  The evidence does not show that 
the appellant is required to undergo regular dialysis, and 
the clinical testing criteria are plainly not met.  In this 
assessment, the Board may only consider the factors as 
enumerated in the rating criteria discussed above.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

In summary, for the reasons and bases discussed above, an 80 
percent disability for chronic renal failure is assigned.  


Entitlement to service connection for diabetes mellitus
as secondary to the service-connected disability of chronic 
renal failure.

As to the appellant's claim of service connection for 
diabetes mellitus, claimed as secondary to his service-
connected chronic renal failure, applicable law provides that 
service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Factual background

The appellant's service medical records reveal no evidence of 
any complaint, treatment, or diagnosis of diabetes mellitus.  
VA examinations of July 1975, June 1977, March 1983, April 
1985, October 1987, October 1992 reflect no complaints, 
treatment, or diagnosis of diabetes mellitus.   

In January 1998, the appellant sought service connection for 
diabetes, secondary to his service-connected chronic renal 
disorder.  The appellant reported that he had received al" 
of his medical treatment at the VAMC in St. Louis, Missouri.  

VA medical records were received reflecting that the 
appellant was diagnosed to have diabetes mellitus in March 
1997 and was continuously treated for the disorder 
thereafter.  

Analysis

A claim for secondary service connection is subject to the 
well-groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992). 

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996); Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Thus, in order to submit a well-grounded claim of entitlement 
to secondary service connection, the law mandates that there 
must be obtained competent medical evidence to support the 
plausibility of a relationship between the appellant's 
service-connected disorder and the disorder for which service 
connection is sought.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).       

In this case, there has not been obtained a competent medical 
opinion suggesting a nexus between the appellant's diabetes 
mellitus and the service-connected renal failure, including 
medication prescribed for the latter disorder.  Although the 
appellant argues that such a nexus exists, his theory 
regarding this linkage is not sufficient to render his claim 
well grounded.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

The Board notes that the appellant has reported that "the 
doctors" at the VAMC have informed him that the medication 
prescribed for treatment of his chronic renal failure caused 
him to develop diabetes mellitus.  However, the Court has 
held that an appellant's accounts of statements made to him 
by physicians cannot render the claim well grounded.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Board observes that the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Moreover, such a generalized report is not sufficient to 
render further inquiry warranted.   Cf. McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Carbino v. Gober, 10 Vet. 
App. 507, 510 (1997); see generally Stuckey v. West, No. 96-
1373 (U.S. Vet. App. November 17, 1999)(observing in part 
that when it is alleged that there is specific evidence in 
existence that would manifestly well ground a claim, VA has a 
duty to inform the claimant of the importance of obtaining 
this evidence to "complete the application.") (Italics 
added).  

In short, the appellant's claim is not well grounded, and it 
is therefore denied.  

Additional comments

Because the appellant's claim of entitlement to service 
connection for diabetes mellitus secondary to service-
connected renal failure is not well grounded, VA is under no 
duty to further assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim plausible, and thereby well-grounded. 


ORDER

An 80 percent disability evaluation is assigned for chronic 
renal failure, status post-kidney transplant.

A well-grounded claim not having been submitted, service 
connection for diabetes mellitus secondary to chronic renal 
failure is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that through the submission of a written brief presentation dated 
October 14, 1999, the appellant noted that one of the issues before the Board was 
entitlement to restoration of the 100 percent disability evaluation.  However, as is 
noted above, this issue is not before the Board because it was denied in March 
1999.   
  In a May 1997 note, M.L.H., a registered dietitian, noted that the appellant had 
been prescribed Glucotrol and Prednisone.  The record reflects in this regard that 
the latter was prescribed for the appellant's cardiovascular disorder.  In her note, 
the dietitian observed that "immunosuppressive medications contribute to 
hyperglycemia and hyperlipidemia."  The Board observes that the appellant's 
contention is that service-connection is warranted for diabetes mellitus, secondary 
to the service-connected chronic renal failure.  A claim of secondary service 
connection based upon the cardiovascular disorder is not before the Board.     

